C. Allen, J.
1. The object in giving notice of an application for a license is, that persons interested may have an opportunity to be heard thereon. The plaintiff in the present case had actual notice, and attended the hearing, and, by making no objection to the insufficiency of the notice, he waived longer notice to himself. Under these circumstances, it is nothing to him whether other persons had due notice or not. He cannot be heard to object that they did not. Hingham & Quincy Bridge & Turnpike v. Norfolk, 6 Allen, 353, 357.
2. The present defendant may avail itself of the license given to its predecessors in title. The license is not to be regarded as a personal trust, like a license to sell liquors or to keep an inn. Commonwealth v. Hadley, 11 Met. 66, 71. Looking at all the provisions of the statute, it appears rather that whatever authority is conferred by the license passes with the property.
3. A license to set up and run a stationary steam-engine, not exceeding two hundred and fifty horse-power, will not authorize the use of three such engines, which together do not exceed that amount of power. We cannot say that the use of three engines may not be more dangerous than the use of one engine of the *112same amount of power, or that the municipal authorities, who were willing to grant a license for the latter, would also have been willing to grant one for the former. This is the case of a license to do an act which, without such license, would be a common nuisance. Pub. Sts. c. 102, § 48. If a license for three engines was desired, it should have been asked for, and obtained, if the mayor and aldermen saw fit to grant it. They constituted the proper tribunal to determine, in the first instance at least, how many engines might he used in a particular place. We think it safer and better in this particular to adhere to the letter of the statute, and to hold that a license to set up and run a single stationary steam-engine does not, by a fair implication, carry with it an authority to set up and run a greater number, though of no greater power.
Other questions involved in this case are determined in Quinn v. Lowell Electric Light Corporation, ante, 106.

Exceptions sustained.